DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the communication filed on 07 March 2022.
Claims 1, 4—8, 10-12 and 15-20 are amended. Claims 2-3 and 13-14 are cancelled.
Claims 1, 4-12 and 15-20 are allowed.

Response to Arguments
Claim Interpretation
Applicant’s arguments, see pages 9-12, filed 09 March 2022, with respect to Claims 3, 10, 14 and 20 have been fully considered and are persuasive.  The Claim Interpretation of 08 December 2021 has been withdrawn. 
Claim Objections
The claims have been amended to address the objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections under 35 U.S.C. §112
Applicant has clarified various phrases and wordings used throughout the claim set. Examiner thanks applicant for the clarification, accepts the definitions provided by the applicant and accordingly withdraws the corresponding objection(s)/rejection(s).
The claims have been amended to address the remaining objection(s)/rejection(s) presented in the prior Office Action. Accordingly, Examiner withdraws the corresponding objection(s)/rejection(s).
Claim Rejections Under 35 U.S.C. §101
Applicant’s arguments, see page 14, filed 09 March 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 08 December 2021 has been withdrawn. The claims are eligible based on the combination integrating the abstract idea into a practical application by providing an improvement to the field of graphical user interfaces.
Claim Rejections Under 35 U.S.C. §102 and §103
Applicant’s arguments, see page 16, filed 09 March 2022, with respect to the independent claims have been fully considered and are persuasive.  The rejection of 08 December 2021 has been withdrawn.

Allowable Subject Matter
Claims 1, 4-12 and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The claim(s) are eligible for the reason(s) given in the instant Office Action.
Examiner finds that the claims would not be obvious over the cited prior art. What follows is a discussion of the closest prior art of record.
Purves et al. (US 2015/0220914 A1) as the closest prior art of record discloses an electronic wallet system whereby a user may manage various accounts and perform a variety of operations with said accounts including loading and reloading.
Liberty (US 2012/0310824 A1) discloses a mobile wallet subscriber entering a PIN to confirm a purchase using a mobile wallet.
Ellis et al. (US 10,853,791 B1) discloses a dynamic interface of a mobile wallet computing system.
You et al. (US 2018/0240098 A1) discloses virtual account management software embodied in the head unit of a vehicle.
Campos et al. (WO 2013/123438 A1) as the closest foreign reference examiner could find discloses systems and methods of wallet and sub-wallet account management as they relate to stored-value cards.
Manjamder et al. (“Pay-Cloak: A Biometric Back Cover for Smartphones: Facilitating secure contactless payments and identity virtualization at low cost to end users.”) as the closest NPL examiner could find discloses a mobile wallet system embodied as a secure vault and using said vault to perform payments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691